Citation Nr: 0302139	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  98-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than July 24, 1995, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from November 1972 to March 
1977.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision, which assigned an 
effective date of July 24, 1995, for the grant of a total 
disability rating based on individual unemployability.  The 
veteran appeals for an earlier effective date for such 
rating.  

In March 1999 and March 2001, the Board remanded the case to 
the RO for additional action.


FINDINGS OF FACT

1.  Service connection has been in effect for the veteran's 
schizophrenia, effective from March 1977; the schizophrenia 
was rated as 100 percent disabling effective from March 1977, 
and as 70 percent disabling effective from November 1985.  
Service connection is not in effect for any other disorder.

2.  In a December 1993 rating decision, the RO denied an 
increased evaluation for schizophrenia, including a total 
rating for compensation purposes based on unemployability; 
the RO notified the veteran of these determinations in a 
January 1994 letter, and he did not appeal.

3.  On July 24, 1995, the RO received correspondence from the 
veteran, indicating that he could not work due to the 
severity of his schizophrenia.

4.  In an April 1998 rating decision, the RO granted a total 
rating for compensation purposes based on individual 
unemployability, effective from May 1997; and in a July 1998 
rating decision, the RO assigned the earlier effective date 
of July 24, 1995, for the grant of such rating.

5.  There is no correspondence from the veteran, received 
after January 1994 and prior to July 24, 1995, which show an 
intent to apply for a total rating for compensation purposes 
based on individual unemployability or evince a belief that 
he was entitled to this benefit.

6.  There are no medical reports of the veteran's treatment 
or examination within the year prior to July 24, 1995, which 
show his unemployability due to schizophrenia.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 24, 
1995, for the grant of a total rating for compensation 
purposes based on individual unemployability, are not met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.341, 3.400, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for an effective date earlier than July 24, 
1995, for the grant of a total disability rating for 
compensation purposes based on individual unemployability, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran and his representative have been provided with a 
Statement of the Case and Supplemental Statements of the 
Case, which discuss the pertinent evidence and the laws and 
regulations related to the claim, and which essentially 
notify them of the evidence needed by the veteran to prevail 
on his claim.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Further, 
in the March 2001 Board remand and a March 2001 RO letter, 
the veteran was notified of the evidence needed to 
substantiate his claim.  Those documents gave him notice of 
what evidence he needed to submit and what evidence VA would 
try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from November 1972 to March 
1977.

The salient evidence with regard to the veteran's claim for 
the assignment of a date earlier than July 24, 1995, for the 
grant of a total rating for compensation purposes based on 
individual unemployability, is discussed in the following 
paragraphs.

A review of the record reveals that service connection has 
been in effect for the veteran's schizophrenia, effective 
from March 1977.  This condition was rated as 100 percent 
disabling effective from March 1977, and as 70 percent 
disabling effective from November 1985.  Service connection 
is not in effect for any other disorder.  

In a December 1993 rating decision, the RO denied an 
increased evaluation for the schizophrenia, including a total 
rating for compensation purposes based on individual 
unemployability.  The RO notified the veteran of these 
determinations in a January 1994 letter, and he did not 
appeal.

On July 24, 1995, the RO received correspondence from the 
veteran.  In this correspondence, he indicated that he was 
unemployable due to the severity of his service-connected 
psychiatric disability.

On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated and received by 
the RO in May 1997, the veteran reported that he had last 
worked full-time in 1977.  He reported that he had been too 
disabled to work since then.  He also reported 12 years of 
education and that he had attempted to do "odd and end type 
jobs," but was unable to do the simplest of tasks due to 
symptoms of his service-connected psychiatric disability.

Documents, including medical records, were received from the 
Social Security Administration (SSA) in 1998.  These 
documents reveal that the veteran was found disabled for SSA 
purposes, effective from May 1977, due to chronic paranoid 
schizophrenia.

In an April 1998 rating decision, the RO granted the veteran 
a total rating for compensation purposes based on individual 
unemployability, effective from May 1997.  In a July 1998 
rating decision, the RO assigned the earlier effective date 
of July 24, 1995, for the grant of such rating.  

A review of the record shows that there are no VA or private 
medical reports of the veteran's treatment and/or evaluation 
within the year prior to July 24, 1995, which indicate that 
he was unemployable due to the severity of his service-
connected psychiatric disability.  Moreover, the record does 
not contain any correspondence from the veteran or other 
documents, received after January 1994 and prior to July 24, 
1995, which indicate his intention to apply for a total 
rating for compensation purposes based on unemployability or 
evince a belief that he was entitled to such a benefit.

B.  Legal Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  

The Board may not consider evidence previously considered in 
a prior final decision on the same issue to establish an 
increased rating.  The Board may consider evidence previously 
considered in a prior final decision on the same issue in 
conjunction with later evidence for the purpose of 
determining an effective date.  Hazan v. Gober, 10 Vet. App. 
511 (1997).

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002).  With regard to 
38 C.F.R. § 4.16(a), substantially gainful employment 
suggests "a living wage".  Beaty v. Brown, 6 Vet. App. 532, 
538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991)).  A veteran who is unable to secure and follow a 
substantial occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).

The evidence shows that the veteran has had a service-
connected disability rated at more than 60 percent since 
1977.  Hence, he meets the basic eligibility criteria for a 
total rating for compensation purposes based on 
unemployability from a date earlier than July 24, 1995, and 
such a benefit may be granted if the other entitlement 
criteria are met.

In the December 1993 rating decision, the RO denied a total 
rating for compensation purposes based on unemployability.  
The veteran was notified of this determination in January 
1994 and he did not appeal.  An unappealed decision is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  Thus, the 
effective date for the subsequent grant of a total rating for 
compensation purposes based on unemployability must be 
determined in relation to a new claim.  

After the final December 1993 RO rating decision, the veteran 
submitted correspondence on July 24, 1995, indicating that he 
was unemployable due to the severity of his schizophrenia.  
This correspondence constitutes an informal claim for a total 
rating for compensation purposes based on individual 
unemployability.  38 C.F.R. § 3.155(a).

The United States Court of Appeals for Veterans Claims 
(Court) in Servello v. Derwinski, 3 Vet. App. 196 (1992) held 
that the requirements of 38 C.F.R. § 3.155(a) regarding a 
communication identifying an intent to apply for a VA benefit 
did not demand specificity in order to constitute an informal 
claim.  The Court also held that the provisions of 38 C.F.R. 
§ 3.157(b) permits the acceptance of a report of an 
examination for a service-connected disability as an informal 
claim for increase.  In Norris v. West, 12 Vet. App. 413 
(1999), citing Collier v. Derwinski, 2 Vet. App. 247, 251 
(1992), the Court held that although the veteran had not 
filed the specific form asking for individual 
unemployability, an informal claim was raised because he had 
continually stated that he was unable to work due to his 
service-connected disability.  

In this case, the record does not show any medical reports of 
the veteran's treatment or examination within the year prior 
to July 24, 1995, which indicate that he was unemployable due 
to the severity of his service-connected psychiatric 
disability alone.  Moreover, the record does not contain any 
correspondence from the veteran or other documents, received 
after January 1994 and prior to July 24, 1995, which indicate 
his intention to apply for a total rating for compensation 
purposes based on unemployability or evince a belief that he 
is entitled to such a benefit.

The Board recognizes that the veteran was found disabled for 
SSA purposes, effective from May 1977.  However, the decision 
of the SSA is not controlling on VA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this regard, it is 
noted that not only does the SSA follow different legal 
authority, but also that the medical evidence now before VA 
with regard to the veteran's unemployability appears to be 
far more extensive than that considered by the SSA.  
Additionally, the SSA decision was made prior to the December 
1993 RO rating decision and is considered to have been 
constructively of record at that time.  38 U.S.C.A. § 5105 
(West 1991 & Supp. 2002).  The evidence of record in December 
1993 shows that the veteran had other disabilities, including 
alcohol abuse and drug dependency, that contributed to his 
industrial impairment.  

A longitudinal review of all the medical and other evidence 
in the veteran's claims folder does not show receipt of a 
claim, formal or informal, for a total rating for 
compensation purposes based on individual unemployability 
after January 1994 and prior to July 24, 1995.  Accordingly, 
the Board finds that the effective date of July 24, 1995, 
which is the date of receipt of the claim, is the properly 
assigned effective date for the grant of a total rating for 
compensation purposes based on individual unemployability.  

The RO assigned the earliest effective date legally permitted 
in this case, for an award of a total rating for compensation 
purposes based on individual unemployability, and no earlier 
effective date is permitted by law (absent a finding of clear 
and unmistakable error in a prior decision, and such is not 
the subject of the present appeal).  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

The law, not the evidence, is dispositive of the outcome of 
this case, and as a matter of law there is no entitlement to 
an earlier effective date for the grant of a total rating for 
compensation purposes based on individual unemployability.  
Thus, the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The claim for an effective date earlier than July 24, 1995, 
for the grant of a total rating for compensation purposes 
based on individual unemployability, is denied.



		
	Debbie A. Riffe
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

